Title: From Benjamin Franklin to William Strahan, 19 October 1748
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Oct. 19. 1748
I receiv’d your Favour of April 25, with the Maps, &c. I am glad the Polybius did not come, and hope you will not have sent it when this reaches your Hands; it was intended for my Son, who was then in the Army, and seemed bent on a military Life; but as Peace cuts off his Prospect of Advancement in that Way, he will apply himself to other Business. Enclos’d I send you his Certificate from the Governor of New York, by which he is entitled to £98 16s. 4d. Sterling, being his Pay; with a Letter of Attorney impowering you to receive it; I know not what the Deductions will be at the Pay Office; but desire you will give my Account Credit for the net Proceeds. I am in daily Expectation of a Bill from Virginia of £50 which I shall remit you towards the Ballance, and Mr. Hall will account with you for those Things you have sent me, that are put in his Invoice. Our Accounts agree, except that I have charg’d you £1 9s. 7d. for the Ainsworth d[elivere]d James Read, the 6s. 7d. being the Proportion of Charges on that Book, and the Bill on Geo. Rigge my Account calls £15 7s. 11d., yours £15 7s. 1d.; which is but a small Variation; and I know not but yours may be right.
I have lately sent a Printing-house to Antigua, by a very sober, honest and diligent young Man, who has already (as I am inform’d by divers Hands) gain’d the Friendship of the principal People, and is like to get into good Business. This will open another Market for your Books if you think fit to use it; for I am persuaded, that if you shall send him a Parcel with any Quantity of Stationary he may write to you for, he will make you good and punctual Returns. His Name is Thomas Smith; he is the only Printer on that Island: had work’d with me here, and at my Printing-house in N York, 3 or 4 Years, and always behav’d extreamly well.
Mr. Thos Osborne, Bookseller of London, is endeavouring to open a Correspondence in the Plantations for the Sale of his Books: He has accordingly sent several Parcels, I to Mr. Parker of N York, I to Mr. Read here, and one to Mr. Parks in Virginia. I have seen the Invoices to Parker and Read; and observe the Books to be very high charg’d, so that I believe they will not sell. I recommended Parker to you for Books, but he tells me he has wrote you several Letters, and in two of them sent a Guinea to purchase some small Things, but never receiv’d any Answer. Perhaps the Guineas made the Letters miscarry. He is a very honest punctual Man, and will be in the Way of selling a great many Books; I think you might find your Account in Writing to him. Mr. Read having left off Bookselling Osborne has wrote to me and desired me to take those Books into my Hands, proposing a Correspondence, &c. but I have declin’d it in a Letter per this Ship.
My Spouse will write to Mrs. Strahan, to whom my best Respects. By this time twelvemonth, if nothing extraordinary happens to prevent it, I hope to have the Pleasure of seeing you both in London; being, with great Esteem and Affection, Dear Sir, Your obliged Friend and Servant
B Franklin
P.S. You will find Mr. Geo. Smith, one of the Witnesses to the Power of Attorney at the Pensilvania Coffee House. He goes over in this Ship.

   Mr. Strahan
